Citation Nr: 0918971	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a blood pressure 
disorder.

2.  Entitlement to an increased (compensable) rating for 
status post partial thyroidectomy for thyroid nodule.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from June 1978 to June 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).   

The Board remanded the issues for additional development in 
February 2008.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a chronic 
blood pressure disorder such as hypertension was not present 
during service, hypertension was not manifest within a year 
after separation from service, there was no continuity of 
symptoms since service, and the Veteran's current 
hypertension did not develop as a result of any incident 
during service. 

2.  The Veteran does not have fatigability, tachycardia, 
tremors, need for medication, or any other symptoms due to 
his status post partial thyroidectomy for thyroid nodule.


CONCLUSIONS OF LAW

1.  A chronic blood pressure disability, to include 
hypertension, was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

2.  The criteria for a compensable disability rating for 
hyperthyroidism status post partial thyroidectomy have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Codes 7900, 7903 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in March 2004, March 
2006, April 2008, and July 2008.  The RO specifically 
informed the Veteran of the evidence required to substantiate 
his claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  For 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
These requirements were met in the July 2008 letter.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The record before the Board 
contains service treatment records and post-service treatment 
records.  Neither the Veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  The Veteran has been afforded 
a VA examination.  He has declined an opportunity to have a 
hearing.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the Veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  For the above reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2008) (harmless error).

I.  Entitlement To Service Connection For A Blood Pressure 
Disorder.

The Veteran contends that he developed a chronic pressure 
disorder during service.  Specifically, he asserts that 
during service his blood pressure started fluctuating up and 
down.  

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If hypertension becomes manifest to a degree of 10 percent or 
more within one year from the date of the Veteran's 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.    

Hypertension means persistently high arterial blood pressure.  
Various criteria for what is considered elevated blood 
pressure have been suggested, and according to some medical 
authorities the threshold is a systolic pressure of 140 and a 
diastolic pressure of 90.  Dorland's Illustrated Medical 
Dictionary 889 (30th  ed. 2003).   See also 38 C.F.R. § 
4.104, Diagnostic Code 7101, defining hypertension for VA 
rating purposes.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, 
there are post-service treatment records reflecting a 
diagnosis of hypertension.   

Significantly, however, there is no evidence of a chronic 
blood pressure disability during service or for many years 
after service.  In reaching this conclusion, the Board has 
noted that on several occasions in service the Veteran's 
blood pressure was noted to be slightly high.  In July 1991 
it was measured at 133/93, and in June 1993 the Veteran was 
diagnosed with possible borderline hypertension.  In December 
1993 the Veteran's blood pressure was 147/88, in December 
1994 it was 148/90, in May 1995 it was 136/92, and in April 
1998 it was 130/90.  Conversely, the Veteran's service 
medical records additionally contain low blood pressure 
readings, and at the time of his 1998 separation examination 
the Veteran was noted to have hypotension.  The Board notes 
that there is no definite diagnosis of chronic hypertension 
in the service medical records.  

There is also no evidence of hypertension within a year of 
service.  The earliest post-service treatment records 
containing a diagnosis of hypertension are from years later.  

The main issue in this case is whether there is a nexus 
between the claimed in-service elevated blood pressure 
readings and the current disability.  For this reason, the 
Board remanded the claim for the purpose of obtaining a 
medical opinion.  The report of a hypertension examination 
conducted in March 2008 reflects that the examiner reviewed 
the claims file and the Veteran's medical records.  The 
examiner also took a history from the Veteran, who stated 
that he had several week-long evaluations for his blood 
pressure while he was in service, but was never diagnosed 
with hypertension and was never placed on medication.  It was 
further noted that the Veteran was not currently on any 
medications for blood pressure.  On examination, his blood 
pressure was 116/76.  The examiner noted that a diagnosis of 
hypertension had been previously established.  With respect 
to whether current hypertension was due to or the result of 
military service or was in any other way causally related to 
service, the examiner responded that he had reviewed the 
Veteran's service medical records including all blood 
pressure readings taken in service, and was of the opinion 
that hypertension was not caused by service or in any other 
way related to service.  He noted that review of blood 
pressure in service revealed that it was varying over the 
years from 1994 to 1998, with the majority of readings being 
normal.  Further, upon his retirement physical, his EKG 
indicated no strain pattern or left ventricular hypertrophy, 
which are both signs of established hypertension.  Finally, 
he concluded that there was no evidence of hypertension on 
the day of the examination.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  
  
There is no medical opinion of record which weighs against 
the conclusion reached by the VA examiner.  A clear 
preponderance of the evidence is against a finding that the 
Veteran's hypertension is causally related to service.  The 
preponderance of the evidence shows that a chronic blood 
pressure disorder was not present during service, there was 
no continuity of symptoms since service, hypertension was not 
manifest within a year after separation from service, and any 
current hypertension disability did not develop as a result 
of any incident during service.  Accordingly, the Board 
concludes that a chronic blood pressure disability, to 
include hypertension, was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  




II.  Entitlement To An Increased (Compensable) Rating for 
Status Post Partial Thyroidectomy For Thyroid Nodule.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In all cases, the Board attempts to determine the extent to 
which the Veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 C.F.R. §§ 4.1, 4.10.

The Veteran's status post partial thyroidectomy is 
appropriately rated under Diagnostic Code 7900.  That 
diagnostic code assigns a 10 percent evaluation where 
disability produces tachycardia, which may be intermittent, 
and tremors, or where the disability requires continuous 
medication for control. A Note following Diagnostic Code 7900 
indicates that if ophthalmopathy is the sole finding, the 
disability should be evaluated based on impairment of vision 
field, diplopia or impairment of central visual acuity. 38 
C.F.R. § 4.119, Diagnostic Code 7900.  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable rating are 
not met.  See 38 C.F.R. § 4.31.

The Veteran's status post partial thyroidectomy may also be 
rated based on decreased thyroid functioning as a result of 
the partial thyroidectomy. 38 C.F.R. § 4.119, Diagnostic Code 
7903, provides for a 10 percent rating for hypothyroidism 
manifested by fatigability, or continuous medication required 
for control of symptoms.  A 30 percent disability rating is 
assigned for hypothyroidism characterized by fatigability, 
constipation, and mental sluggishness.

The relevant evidence includes the report of a thyroid 
examination conducted by the VA in August 2001 which reflects 
that the Veteran reported that he had a history of a thyroid 
nodule being removed in service, and now had some easy 
fatigability and forget things.  On physical examination, the 
thyroid was not enlarged.  Palpably, it was normal.  There 
were no nodules.  His pulse was 70.  Eyes and vision were 
normal.  Muscle strength was also normal.  There was no 
tremor.  The diagnosis was status post partial thyroidectomy 
by history.  No residual clinically.  Clinically he is 
euthyroid.  The Board notes that the term euthyroid indicates 
normal thyroid function.  

Numerous VA treatment records have been obtained, but do not 
reflect the presence of any significant problems associated 
with the thyroid.  The records pertain primarily to other 
nonservice-connected disabilities such as sleep apnea.  

The report of a thyroid examination conducted in July 2007 
reflects that the examiner reviewed the Veteran's medical 
records.  It was noted that in 1992 he had a lump in his 
thyroid on the left.  A biopsy was inconclusive, so a partial 
thyroidectomy was done.  He stated that he had regular 
follow-up, and had no new complaints of problems related to 
the thyroid.  The course since onset was described as stable.  
There were no current treatments.  Regarding symptoms, he had 
no muscle abnormality, no neurologic or psychiatric problem, 
no eye problems, no skin or hair problems, no neck problem, 
no cardiovascular or gastrointestinal problems, and no 
general symptoms.  Following physical examination, the 
diagnosis was euthyroid.  The examiner stated that the 
disease was cured, and there were no complications.  The 
examiner stated that there were no effects of the problem on 
the usual daily activities.  It was also noted that on blood 
tests, the TSH and FR-T4 were within normal limits.  It was 
also noted that previous tests in 2002 had also been normal.   
In an addendum, the examiner clarified the diagnosis was 
being thyroid nodule, benign, resolved following partial 
thyroidectomy.  

The Board finds that the weight of the evidence reflects that 
the Veteran does not have disabling symptoms or residuals of 
his status post partial thyroidectomy.  He does not have 
tachycardia, tremors, or need for medication to warrant a 10 
percent evaluation under Diagnostic Code 7900.  He also does 
not have significant fatigability or need for medication to 
warrant a 10 percent evaluation under Diagnostic Code 7903.  
The Board notes that while the Veteran might be fatigued, the 
VA examiners have indicated that he has normal thyroid 
function.  His complaints of fatigue have not been attributed 
to this disability.  This evidence, along with the evidence 
of record that the Veteran has non-service-connected sleep 
apnea, weighs against his claim for an increased rating.  The 
preponderance of the evidence is to the effect that he is 
appropriately noncompensably rated for his status post 
partial thyroidectomy. 38 C.F.R. § 4.119, Diagnostic Codes 
7900, 7903.

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that 
staged ratings are not warranted, because a compensable 
rating has not been warranted for the Veteran's 
hyperthyroidism status post partial thyroidectomy for the 
entire claim and appeal period. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


ORDER

1.  Entitlement to service connection for a blood pressure 
disorder is denied.

2.  Entitlement to an increased (compensable) rating for 
status post partial thyroidectomy for thyroid nodule is 
denied.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


